—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 19,1994, which, upon reconsideration, adhered to its original decision ruling that claimant was ineligible to receive unemployment insurance benefits because she had a reasonable assurance of continued employment.
Claimant worked as a substitute teacher for the Harborfields School District from September 1987 to November 1991. In June 1991, she received a letter from the District advising her that she would be placed on the substitute teaching list for the 1991-1992 school year. Although she did not return the acknowledgment verifying her availability, she was nevertheless contacted by the teachers registry and worked a total of 11 days in the fall of 1991. Her last day of work was in November 1991. The Board found claimant ineligible to receive unemployment insurance benefits because the District provided her with a reasonable assurance of employment during the 1991-1992 school year.
Claimant asserts that this decision is not supported by substantial evidence. We disagree. The District’s letter demonstrated its intent to utilize claimant’s services during the 1991-1992 school year and claimant’s failure to respond to the letter resulted in the District’s removal of her name from the list which was revised in December 1991. Claimant has failed to establish that the District’s offer of employment was not bona fide because it was experiencing budgetary problems. We have considered claimant’s remaining contentions and find them to be without merit.
*918White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.